          Case 1:19-cv-00727-APM Document 9-2 Filed 08/02/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                   Plaintiff,

          v.                                         Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                   Defendants.


                                         [PROPOSED] ORDER

        Upon consideration of Defendants’ Motion To Dismiss Or, In The Alternative, For

Summary Judgment, it is hereby ORDERED that the motion is GRANTED; and it is further

        ORDERED that this action is DISMISSED.

        SO ORDERED.



Date:                           , 2019
                                              HON. AMIT P. MEHTA
                                              United States District Judge
